SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 333-138111 GLOBAL CONDIMENTS, INC. (Exact name of small business issuer as specified in its charter) Nevada 27-1458154 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 415 East Calder Way, State College, Pennsylvania 16801 (Address of principal executive offices) (814) 237-0134 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [ X ]. As of November 11, 2010, there were 7,428,736 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Consolidated Financial Statements 3 Item 2 Management’s Discussion and Analysis or Plan of Operation 9 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2 Changes in Securities 12 Item 3 Default upon Senior Securities 12 Item 4 Submission of Matters to a Vote of Security Holders 12 Item 5 Other Information 12 Item 6 Exhibits and Reports on Form 8-K 12 2 GLOBAL CONDIMENTS, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2009 ASSETS September 30, 2010 December 31, 2009 Current Assets (Unaudited) Cash and Cash Equivalents $ $ Accounts Receivable, net Inventory - Other Current Assets Total Current Assets Fixed Assets, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable – Related Party $ $ Accounts Payable – Trade Amount Due Shareholder - Total Current Liabilities TOTAL LIABILITIES Stockholders’ Equity (Deficit) Preferred stock, $0.001 par value, 20,000,000 authorized, -0-issued and outstanding at September 30, 2010 and December 31, 2009, respectively - - Common stock, $0.001 par value, 50,000,000 authorized, 7,264,867 and 7,000,000 issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in-capital ) Accumulated Deficit ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. 3 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended Nine months Ended Sept 30, Sept 30, Sept 30, Sept 30, Revenue $ Cost of Sales Gross Profit Operating Expenses: Depreciation and Amortization - - Selling and Advertising Expenses Other General and Administrative Total Operating Expenses Operating Loss ) ) ) Other Income (Expense) Interest Income - - - Total Other Income (Expense) - - - Net Loss $ ) $ $ ) $ ) Basic and Diluted Loss per share $ ) $ $ ) $ Weighted Average Shares Outstanding: Basic and Diluted See accompanying summary of accounting policies and notes to consolidated financial statements. 4 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) For the Year Ended December 31, 2009 and The Nine months Ended September 30, 2010 Additional Common Common Paid In Shares Amount Capital Accumulated Deficit Total Balances:December 31, 2008 $ $ ) $ $ Net Loss - - - ) ) Balances: December 31, 2009 ) ) ) Net Loss (unaudited) - - - ) ) Sale of Stock for cash(unaudited) Balances: September 30, 2010 (unaudited) $ $ $ ) $ See accompanying summary of accounting policies and notes to consolidated financial statements. 5 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 and 2009 (Unaudited) September 30, 2010 September 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Expense - Bad Debt Expense - Changes in assets and liabilities: Accounts Receivable ) Other Current Assets ) - Inventory ) - Accounts Payable – Related Party Accounts Payable – Trade NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Fixed Assets ) - NET CASH (USED IN) INVESTING ACTIVITIES ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Sale of Stock - Shareholder Advances - NET CASH PROVIDED BY(USED IN) FINANCING ACTIVITIES - NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Cash Paid During the Period for Interest Expense $ - $ - Cash Paid During the Period for Taxes $ - $ - See accompanying summary of accounting policies and notes to consolidated financial statements. 6 GLOBAL CONDIMENTS, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (Unaudited) NOTE 1 – NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Nature of Activities, History and Organization: Global Condiments, Inc. (The “Company” or "GLOBAL") operates as an internet wholesaler and retailer of mustard, salsa and other food products.The Company is located in State College, Pennsylvania and was incorporated on September 17, 2009 under the laws of the State of Nevada. Global Condiments, Inc., is the parent company of Herlocher Foods Online, L.L.C., (“HFO”), a company incorporated under the laws of the State of Pennsylvania. HFO was established on March 2, 2007 and for the past two and a half years has been operating from their offices in State College, PA. GLOBALwas formed in order to acquire 100% of the outstanding membership interests of HFO.On September 17, 2009, GLOBAL issued 7,000,000 shares of common stock in exchange for a 100% equity interest in HFO.As a result of the share exchange, HFO became the wholly owned subsidiary of GLOBAL,and the formermembers of HFO owned a majority of the voting stock of GLOBAL.The transaction was regarded as a reverse merger whereby HFO was considered to be the accounting acquirer as its members retained control of GLOBAL after the exchange, although GLOBAL is the legal parent company.The share exchange was treated as a recapitalization of GLOBAL.As such, HFO (and its historical financial statements) is the continuing entity for financial reporting purposes. The financial statements have been prepared as if HFO had always been the reporting company and, on the share exchange date, changed its name and reorganized its capital stock. Basis of Presentation and Consolidation: The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States and applicable Securities and Exchange Commission (“SEC”) regulations for interim financial information. These consolidated financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) necessary to make the consolidated financial statements not misleading, and to present fairly the balance sheets, statements of operations and statements of cash flows for the periods presented in accordance with accounting principles generally accepted in the United States. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to SEC rules and regulations. It is presumed that users of this interim consolidated financial information have read or have access to the audited consolidated financial statements and footnote disclosure for the preceding fiscal year. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Recently Issued Accounting Pronouncements: The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. 7 NOTE 2 – INVENTORY Inventory is comprised of product for resale, specifically, mustard.As of September 30, 2010, there were 450 jars of mustard, with a value of $8,540, and $6,625 of packing materials in inventory.As of December 31, 2009 there was $0 of inventory on hand. NOTE 3 – EQUITY The Company is authorized to issue 20,000,000 preferred shares at a par value of $0.001 per share. These shares have full voting rights.At September 30, 2010 and December 31, 2009, there were zero shares issued and outstanding. The Company is authorized to issue 50,000,000 common shares at a par value of $0.001 per share. These shares have full voting rights.At September 30, 2010 and December 31, 2009, there were 7,264,867 and 7,000,000 shares issued and outstanding, respectively. On June 14, 2010 the Company filed an S-1/A; general form for registration of securities under the Securities Act of 1933, and it was approved on July 8, 2010.The Company, under this registration statement, is authorized to raise up to $500,000 by selling 666,667 shares of common stock at $.75 per share.As of September 30, 2010 the Company sold 264,867 shares for $198,650.As of October 12, 2010 (the date the offering closed) the Company sold had sold a total of 428,736 for $321,552. There is currently no market for our shares. We intend to work with a market maker who would then apply to have our securities quoted on the over-the-counter bulletin Board or on an exchange as soon as practicable after our offering. We closed our offering on October 12, 2010. However, it is possible that we do not get trading on the over-the-counter bulletin Board, and if we do get quoted on the bulletin board, we may not satisfy the listing requirements for an exchange, which are greater than that of the bulletin board. We plan to file for a trading symbol with FINRA before the end of the year. NOTE 4 – RELATED PARTY TRANSACTIONS Under a contract with the Company beginning January 1, 2008, Herlocher Foods, Inc. provides general office space and administrative support at 5% of gross sales.For the three months ended September 30, 2010 and 2009 the amounts charged were $1,228 and $514, respectively; and for the nine months ended September 30, 2010 and 2009 the amounts charged were $3,425 and $1,604, respectively. The Company currently purchases all of the product from Herlocher Foods, Inc.In the three months ended September 30, 2010 and 2009 the amounts purchased were $25,664 and $5,740, respectively; and for the nine months ended September 30, 2010 and 2009 the amounts purchased were $62,298 and $14,359, respectively.The Company does not have a written supplier / distributor agreement with Herlocher Foods, Inc., nor is the Company an exclusive distributor. On September 30, 2009 the Company signed a contract with Herlocher Foods, Inc. to provide management services at a cost of $500-$5,000 per month, depending on activity, beginning October 1, 2009.This agreement can be cancelled by either party with a 30 day written notice.Total management services expenses for the three months ended September 30, 2010 and 2009 were $1,500 and $10,000, respectively; and for the nine months ended September 30, 2010 and 2009 were $4,500 and $10,000, respectively. NOTE 5 – FINANCIAL CONDITION AND GOING CONCERN The Company has minimal operations and has working capital of approximately $160,900 and working capital deficit of approximately $10,000 as of September 30, 2010 and December 31, 2009, respectively. Because of this negative working capital , limited operating history and limited operations, the Company may require additional working capital to survive. The Company intends to raise additional working capital either through private placements or bank loans, sale of common stock or loans from management if there is need for liquidity to alleviate the substantial doubt to continuing as a going concern. There are no assurances that the Company will be able to do any of these. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. If adequate working capital cannot be generated, the Company may not be able to continue its operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 6 – SUBSEQUENT EVENTS The Company sold an additional 163,869 shares from October 1, 2010 to October 12, 2010 (the date the offering closed) for $122,902.This brings the total shares sold under the offering to 428,736 for $321,522. 8 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS General Over the past few years sales via the internet have increased year-over-year and GLOBAL is no exception.The Company’s sales have increased year-over-year by about $36,200 or 112% to $68,502.With this increase has come reduced margins as we have taken on larger accounts with more purchasing power. Year-over-year costs have increased as we have set-up the administrative function and incurred audit and filing fees that were not in the accounts in the first nine months of 2009.These numbers should be more comparative in 2011. Employees We currently employ one employee, the President, who is not compensated. RESULTS FOR THE THREE AND NINE MONTHS ENDED September 30, 2010 and 2009 Our quarter ended on September 30, 2010.Any reference to the end of the fiscal quarter refers to the end of the third quarter for the period discussed herein. REVENUE.Revenue for the three months ended September 30, 2010 was $24,551 compared to $10,500 for the three month period ended September 30, 2009.Revenue for the nine months ended September 30, 2010 was $68,502 compared to $32,304 for the nine month period ended September 30, 2009. The increase in revenue in the three month period ended September 30, 2010 of 222 is due to our marketing programs and personal sales calls by the president.The revenue increase was only 134% as we have taken on larger accounts generating lower AUP (average unit price)and margins.Mustard volume sales were up 243% and revenue 145% as AUP decreased by $6.96 to $17.24.Salsa volume sales were up 12% and revenue 24% as AUP increased $2.45 to $24.48.Mustard accounted for 91% of the sales for the three months ended September 30, 2010. The increase in revenue in the nine month period ended September 30, 2010 of 114% is due to our marketing programs and personal sales calls by the president. Mustard volume sales were up 117% and revenue 113% as AUP decreased slightly by $0.38 to $21.93.Salsa volume sales were up 61% and revenue 87% as AUP increased $3.82 to $26.99.Mustard accounted for 95% of the sales for the nine months ended September 30, 2010. GROSS PROFIT.Gross profit for the three months ended September 30, 2010 was $9,920 compared to $4,676 for the three months ended September 30, 2009.Gross profit for the nine months ended September 30, 2010 was $18,490 compared to $14,126 for the nine months ended September 30, 2009.Margins deteriorated in the three and nine months ended September 30, 2010 versus 2009 from 44.5% to 40.4% (3 months) and 43.7% to 27.0% (9 months).The reduction is increased sales to larger accounts with lower margins (product mix). OPERATING EXPENSES. Total operating expenses for the three months ended September 30, 2010 were $12,889 compared to $12,042 for the three months ended September 30, 2009. Total operating expenses for the nine months ended September 30, 2010 were $40,631 compared to $16,021 for the nine months ended September 30, 2009.Depreciation expense included in the operating expense was $608 and $0 for the three months ended September 30, 2010 and 2009, respectively, and $1,420 and $0 for the nine months ended September 30, 2010 and 2009, respectively. The increase of $847 in the three months ended September 30, 2010 is attributed to audit and other professional fees of $3,600 that are related to filing the S-1/A registration statement and marketing expenses of $5,100; these increases were partially offset by a decrease in management fees of $8,500 ($10,000 incurred in the fiscal third quarter of 2009).The increase of $24,610 in the nine months ended September 30, 2010 is attributed to audit and other professional fees of $19,100 that are related to filing the S-1/A registration statement, rent and administrative fees of $3,400 and depreciation of $1,420. NET LOSS. Net loss for the three months September 30, 2010 was $2,969 compared to a loss of $7,366 for the three month period ended September 30, 2009.Net loss for the nine months September 30, 2010 was $21,876compared to a loss of $1,895 for the nine month period ended September 30, 2009.The increased sales volume was more than off-set by the reduced margin flow-through and increased expenses as discussed above for both the three and six month periods ended September 30, 2010. 9 LIQUIDITY AND CAPITAL RESOURCES. Global Condiments filed on Form S-1/A, a registration statement with the U.S. Securities & Exchange Commission in order to raise funds to develop their business. The registration statement became effective in July 2010 and Global Condiments intends to raise funds under that registration statement at $0.75 per share. As of September 30, 2010, Global Condiments has raised $198,650 by selling 264,867 shares.As of October 12, 2010 (the date the offering closed) the Company sold had sold a total of 428,736 for $321,552. These registered shares were sold through private placements as the Company's stock is not currently listed on an exchange. Trends, events or uncertainties impact on liquidity: As the Company expects revenue to trend toward the holiday and sports calendars and the Company anticipates liquidity needs during the off-peak periods.Off-peak periods will be financed, if needed, through shareholder advances.The only other known event to impact liquidity is the offering discussed in this registration statement. In addition to the preceding, the Company plans for liquidity needs on a short term and long term basis as follows: Short Term Liquidity: Since inception the Company has had minimal profits and therefore has not generated positive cash flow from operations.The Company’s cash flows used in operations of $18,045 for the nine months ended September 30, 2010 and cash flows used in operations of $1,711 for the year ended December 31, 2009 have been primarily impacted by the increase in inventory of $15,165.The net loss of $21,876 was almost offset by the $20,136 increase in accrued expenses. Long Term Liquidity: The long term liquidity needs of the Company are projected to be met primarily through the sale of common stock and owner financing. We have raised $198,650 during the nine months ended September 30, 2010, and we believe we will continue to raise capital through future equity offerings. Capital Resources At the time of this filing the Company has no capital commitments.Computers were purchased in the three months ending March 31, 2010 for $7,304.The computers were capitalized as of March 31, 2010 and are a reason that Trade-AP increased. Trends, events or uncertainties The Company has not been in existence long enough and has limited sales data to determine whether sales fluctuations are truly a result of trends.The Company believes that sales will trend with promotions that typically follow the holiday and sports calendars and this will be monitored over the next few quarters.There are no other known events or uncertainties. Material Changes in Financial Condition WORKING CAPITAL: Working Capital for the nine months ended September 30, 2010 increased by $170,890 to $160,912, versus the year ended December 31, 2009.This increase is primarily due the sale of stock for $198,650. Working capital for the year ended December 31, 2009 decreased by $12,086, or 573%, to $9,978.This reduction is primarily due to an increase in accrued payable-trade of $11,463 and an increase in accounts payable-related party of $1,996.Accounts receivable also positively impacted working capital as it increased to $2,116 (net). Working Capital Change September 30, 2010 $ $ December 31, 2009 $ ) $ ) December 31, 2008 $ $ ) STOCKHOLDER’S EQUITY: Stockholder’s Equity for the nine months ended September 30, 2010 increased by $176,774 to $166,796 due to the net loss of $21,876 and the sale of stock for cash of $198,650.The loss is mainly due to the low level of sales in relation to expenses.Please see the section on Results for the Quarter Ended September 30, 2010 that discusses in more detail the reasons for the loss. Stockholder’s Equity decreased by $12,086 or 573% due to the net loss of $12,086 in the year ended December 31, 2009.The loss is mainly due to the low level of sales in relation to expenses. 10 GOING CONCERN: The Company has minimal operations and has working capital of $160,912 and working capital deficit of $9,978 as ofSeptember 30, 2010 and December 31, 2009 respectively. Because of this negative working capital and limited operating history and limited operations, the Company may require additional working capital to survive. The Company intends to raise additional working capital either through private placements or bank loans or sale of common stock, or both or loans from management if there is need for liquidity to alleviate the substantial doubt to continuing as a going concern. There are no assurances that the Company will be able to do any of these. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company.If adequate working capital cannot be generated, the Company may not be able to continue its operations. Item 3: Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules13a-15(e) and 15d-15(e)) as of September 30, 2010.This evaluation was accomplished under the supervision and with the participation of our chief executive officer / principal executive officer, and chief financial officer / principal financial officer who concluded that our disclosure controls and procedures are not effective. Based upon an evaluation conducted for the period ended September 30, 2010, our Chief Executive and Chief Financial Officer as of September 30, 2010 and as of the date of this Report, has concluded that as of the end of the periods covered by this report, we have identified the following material weakness of our internal controls: - Reliance upon third party financial reporting consultants for review of critical accountingareas and disclosures and material non-standard transaction. - Lack of sufficient accounting staff which results in a lack of segregation of duties necessary for a good system of internal control. In order to remedy our existing internal control deficiencies, as our finances allow, we will hire additional accounting staff. Changes in Internal Controls over Financial Reporting There were no changes in our internal controls over financial reporting that occurred during the period covered bythis report on Form 10-Q that have materially affected, or are reasonably likely tomaterially affect, our internal control over financial reporting. 11 PART II Items No. 1, 2, 3, 4, 5 - Not Applicable. Item No. 6 - Exhibits and Reports on Form 8-K (a)None (b)Exhibits Exhibit Number Name of Exhibit Certification of Chief Executive Officer, pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer, pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer, pursuant to 18 United States Code Section 1350, as enacted by Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Global Condiments, Inc. By /s/ Charles C. Herlocher Charles C. Herlocher, Chief Executive Officer andChief Financial Officer Date: November 12, 2010 12
